          Case 1:07-cr-00907-LGS Document 250 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN MELICHAREK,
                                 Movant,                          21-CV-1116 (LGS)

                     -against-                                    07-CR-0907 (LGS)
UNITED STATES OF AMERICA,                             ORDER TO ANSWER, 28 U.S.C. § 2255
                                 Respondent.

LORNA G. SCHOFIELD, United States District Judge:

         WHEREAS, pro se Movant filed a motion to vacate judgment pursuant to 28 U.S.C. §

2255, (the “Motion”). No. 21 Civ. 1116, Dkt. No. 2; No. 7 Crim. 907, Dkt. No. 248.

         WHEREAS, the Motion should not be summarily dismissed as being without merit. It is

hereby

         ORDERED that, the Clerk of Court shall electronically notify the Criminal Division of

the U.S. Attorney’s Office for the Southern District of New York that this order has been issued.

It is further

         ORDERED that, within sixty days of the date of this Order, the U.S. Attorney’s Office

shall file an answer or other pleadings in response to the Motion. Movant shall have thirty days

from the date on which Movant is served with Respondent’s answer to file a response. Absent

further order, the Motion will be considered fully submitted as of that date. It is further

         ORDERED that, all further papers filed or submitted for filing must include the criminal

docket number and will be docketed in the criminal case. It is further

         ORDERED that, the Clerk of Court shall serve a copy of this Order on Movant.

SO ORDERED.

Dated: February 18, 2021,
       New York, New York
Case 1:07-cr-00907-LGS Document 250 Filed 02/18/21 Page 2 of 2




                              2
